Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2018

                                      No. 04-18-00328-CR

                                Carlos Omar Martinez RIVERA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. 05-CRS-324
                       Honorable Alex William Gabert, Judge Presiding


                                         ORDER

           On August 30, 2014, the clerk of the court notified appellant by letter that his
appellant’s brief was due on August 22, 2018 but had not been filed. On August 31, appellant
filed a motion for extension of time in which to file his brief requesting an extension until
October 1, 2018 to file appellant’s brief. We granted appellant’s motion. On September 10,
2018, appellant filed a second motion for extension of time, requesting that his briefing deadline
be extended to November 9, 2018, which is seventy-nine days after the date upon which
appellant’s brief was originally due. We GRANT appellant’s motion. Appellant’s brief is due in
this court on or before November 9, 2018. Further extensions of time in which to file
appellant’s brief are not allowed absent extenuating circumstances.



                                                     _________________________________
                                                     Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2018.
___________________________________
Keith E. Hottle
Clerk of Court